Citation Nr: 1509293	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel










INTRODUCTION

The Veteran had active service from July 1976 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In December 2013, the Board remanded the case for additional development and it now returns for further appellate review.

The Board notes that additional VA treatment records were received in July 2014, after the most recent readjudication of the case by agency of original jurisdiction (AOJ) in the June 2014 supplemental statement of the case.  However, as such records are irrelevant to the claims on appeal, there is no prejudice to the Veteran in the Board proceeding with the adjudication of his case at this time.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in October 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's post-service VA treatment records have been obtained and considered.  However, his service treatment records are unavailable.  In such instances where service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such. 38 C.F.R. § 3.159(e)(1).

In the instant case, in February 2011, the AOJ requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  Thereafter, in September 2011, NPRC indicated that there were no service treatment records referable to the Veteran at NPRC.  Subsequently, in September 2011, the AOJ issued a Memorandum of Formal Finding of Unavailability of Service Treatment Records.  Such reflects that all procedures to obtain the Veteran's service treatment records were correctly followed, all efforts to obtained the needed military information has been exhausted, and further attempts would be futile.  Specifically, the AOJ recounted the aforementioned actions regarding the attempt to obtain such records from NPRC.  Thereafter, the Veteran was advised as to the unavailability of such records in a September 2011 letter.  Thus, the Board finds that the AOJ has exhausted all attempts to obtain the Veteran's service treatment records.  

The Board further observes that, at his May 2014 VA examination, the Veteran reported that he had received treatment for his right knee in 1995 while living in Texas.  However, despite being advised in the February 2011 letter that he should send any treatment records related to his claimed condition and, if he wanted VA to try to obtain any such records on his behalf, he should complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information to VA).  Thereafter, the Veteran submitted such form in which he only identified treatment at the VA Medical Center beginning in 2002.  The Veteran has not otherwise identified any outstanding treatment records referable to his right knee with sufficient detail so as to allow VA to attempt to obtain them.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). I f a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 , reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded a VA examination in May 2014 so as to determine the nature and etiology of his right knee disorder.  The Board finds that such VA examination is adequate to decide the issue as it predicated on an interview with the Veteran, a review of his medical records, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted previously, in December 2013, the Board remanded the case for additional development, to include obtaining VA treatment records dated from 2002 to November 2006 from the Jackson, Mississippi, facility and dated from 2002 to April 2009 from the Shreveport, Louisiana, facility, and affording him a VA examination so as to determine the nature and etiology of his right knee disorder.  Thereafter, such identified VA treatment records from both facilities were obtained and, as discussed in the preceding paragraph, the Veteran was afforded a VA examination and opinion in May 2014.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he injured his right knee during service when he twisted it upon stepping out of a mail truck.  He reports that he sought medical treatment and was placed on profile prior to returning to regular duty status.  The Veteran further claims that he has experienced knee symptomatology since his military service.  Therefore, he alleges that service connection for a right knee disorder is warranted.

As previously noted, the Veteran's complete service treatment records are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's VA treatment records reflects current treatment for right knee complaints.  Specifically, an April 2009 VA treatment note indicates that, about one year previously, he slipped in the mud and his right knee had been swollen on and off since then.  At such time, it was noted that the Veteran reported pain and swelling of the right knee with limited range of motion for the prior year.  The assessment was pain in the right knee.  An X-ray revealed mild degenerative joint disease of the right knee, most evident involving the medial and patellofemoral compartments, and probable joint effusion.    

In May 2009 the Veteran reported pain of the right knee for more than one year, post status a fall.  It was noted that an MRI indicated a possible tear of the posterior and medical meniscus and torn cruciate ligament.  An MRI revealed osteoarthritis changes of the tibiofemoral compartments with small joint effusion, a suspect tear in the body and posterior horns of the medial meniscus, and subchondral bone marrow edema of the tibial and femoral condyles.  In June 2009, the Veteran reported chronic right knee pain, popping, swelling, and intermittent giving way.  At such time, he stated that he injured his right knee a year ago when he fell while "horseplaying."  The Veteran was diagnosed with internal derangement of the right knee with varus deformity and degenerative changes in the medial compartment as noted in July 2009.  A July 2012 MRI revealed no acute fracture or dislocation, narrowing of both medial compartments reflecting degenerative joint disease, and small left suprapatellar joint effusion improved since the prior study.

The Veteran was afforded a VA examination in May 2014 so as to determine the current nature and etiology of his right knee disorder.  At such time, it was noted that the Veteran was diagnosed with degenerative joint disease of the right knee, probable medial meniscus tear, and possible anterior cruciate ligament (ACL) tear in 2009 and post-traumatic arthritis of the right knee with chronic ACL insufficiency in May 2014.  

The Veteran reported that he thought he injured his knee in the military and, while he was uncertain, he thought it was the right knee.  He thought he sustained a twisting injury when he stepped out of a mail truck and he sought medical attention.  He also reported that he was on a profile for maybe a month or a month and a half and then he returned to regular duty status.  While his knee bothered him, he did not seek medical attention until about 1995 while living in Texas.  He stated that he was told that, because of an old injury, arthritis had set up in the knee.  The Veteran further described his current right knee complaints and symptoms.

The VA examiner stated that a review of the Veteran's records revealed a July 2009 clinic note that indicated a "50-year-old, non-service-connected male with approximately a one year history of right knee pain accompanied by mechanical symptoms consisting of popping and intermittent giving way.  He had a mild injury prior to the onset."  The VA examiner noted that a July 2012 x-ray study revealed osteoarthritis changes tibiofemoral compartments with small joint effusion, a suspect tear in the body and posterior horns of the medial meniscus, subchondral bone marrow edema tibial/femoral condyles, and a partial tear of the ACL could not be excluded.  The VA examiner stated that, since 2009, the Veteran had a diagnosis of degenerative joint disease of  the right knee with possible ACL tear and, as of the current examination, he now had a diagnosis of posttraumatic arthritis of  the right knee with chronic ACL insufficiency.

After interviewing the Veteran, reviewing his medical records, and conducting a physical examination, the VA examiner opined that it was less likely as not that there is a nexus between his present right knee complaints and any incident or occurrence in the military.  He stated that there was no service treatment records, so the history, as discussed above, was obtained from the Veteran and considered in connection with the opinion.  The examiner further indicated that orthopedic clinic notes and imaging studies were reviewed.  The VA examiner stated that, based upon the totality of the evidence of record, the preponderance of the evidence of record does not suggest that the knee disorder is related to the military.  He also noted the Veteran's self-reported history given in the orthopedic clinic was that of a one year history of pain with a mild injury prior to the onset.  The VA examiner also opined that, at the time of the Veteran's discharge from the military, he was 24 years old and, at that young age, it is less likely as not that he would have had any arthritis in the knee.

The Board accords great probative weight to the May 2014 opinion as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran about his in-service injury and his post-service medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the May 2014 VA examiner's opinion.  There is no contrary opinion of record

In this regard, the Board has considered the Veteran's report to the May 2014 VA examiner that his treatment provider in Texas informed him in 1995 that, because of an old injury, arthritis had set up in the knee.  In this regard, lay evidence may be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to report that his treatment provider indicated that his right knee arthritis is the result of an old injury, the Board accords such alleged medical opinion no probative weight as it is not supported by a rationale, nor is the nature of such "old injury," to include whether it occurred during military service, was discussed.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board further finds that, as a lay person, the Veteran is not competent to render an opinion linking his current right knee disorder to any instance of his military service.  In this regard, he is competent to describe an in-service injury, such as a fall, as well as his current right knee symptomatology; however, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing a right knee disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the knee.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has also considered the Veteran's report that he has experienced right knee pain since his military service; however, the Board finds such statements to be not credible as they are inconsistent with the remainder of the evidence of record, to include his own statements to his treatment providers, and were made in connection with his recently filed claim for VA compensation benefits.  In this regard, the Veteran's VA treatment records consistently show that he first reported an onset of right knee pain following a 2008 injury in which he slipped in the mud.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   Moreover, the record reflects that the Veteran only reported that his right knee disorder was due to service after filing his claim for service connection.  Therefore, the Board finds the Veteran's statements regarding the onset of right knee pain during his military service and a continuity of such symptomatology to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Furthermore, based on the Veteran's own statements, he was first informed that he had arthritis of the right knee in 1995, more than 12 years after his military service.  Additionally, the probative May 2014 VA examiner's opinion indicates, at the time of the Veteran's discharge from the military, he was 24 years old and, at that young age, it is less likely as not that he would have had any arthritis in the knee.  Furthermore, as discussed in the preceding paragraph, the Board has determined that the Veteran's statements regarding a continuity of right knee symptomatology to be not credible.  Consequently, presumptive service connection for arthritis of the right knee, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that service connection for a right knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disorder is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In December 2013, the Board remanded the Veteran's claim of entitlement to service connection for  a bilateral foot disorder, in part, to obtain a VA examination and an opinion addressing whether it is at least as likely as not that such of the Veteran's diagnosed bilateral foot disorders are related to his military service, and whether arthritis manifested within one year of the Veteran's service discharge in July 1983.  In offering such opinions, the examiner was to consider the Veteran's statements regarding service incurrence and continuity of symptomatology.

Thereafter, the Veteran was afforded a VA examination in May 2014, at which time the examiner diagnosed hallux rigidus and noted an onset date in 2008.  In regard to the opinions requested by the Board, the VA examiner noted that the Veteran was diagnosed with bilateral hallux rigidus (arthritis of the great toe MTP joint) several years previously for which he had surgery, and he was 24 years old at the time of his discharge from the service.  He opined that it was less likely as not that he had any arthritis of the feet at discharge or within one year after discharge from the military.  In support of such opinion, the examiner stated that these type of arthritic changes are typically seen in individuals later in life rather than as young adults.  The VA examiner also stated that he was "unable to define a nexus between any complaints re his feet to any incident or occurrence in the military."  He further stated that there are degenerative changes of his feet, but they are more likely than not unrelated to the military.

While the May 2014 VA examiner offered an opinion supported by rationale in regard to the Board's inquiry as to whether arthritis manifested within one year of the Veteran's service discharge in July 1983, he did not sufficiently address the question of direct service connection, to include providing a rationale for his opinion, which considers the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  Therefore, a remand for an addendum opinion is necessary to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file to the VA examiner who conducted the Veteran's May 2014 foot conditions examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file and the Remand have been reviewed.  If the May 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's statements regarding service incurrence and continuity of symptomatology, the examiner should offer an opinion as whether it is at least as likely as not that the Veteran's bilateral foot disorder, diagnosed as hallux rigidus, is at least as likely as not due to his military service.

In offering such opinions, the examiner should also consider the medical evidence, lay statements, and the May 2014 VA examination report.  A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he must state so and explain why.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


